1
2
3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     VITO SANCHEZ,                                              Case No. 2:21-cv-00732-JAD-NJK
6                                               Plaintiff                      ORDER
7            v.
8     F. DREESEN, et al.,
9                                            Defendants
10   I.     DISCUSSION
11          On May 3, 2021, Plaintiff, an inmate in the custody of the Nevada Department of
12   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No.
13   1-1. Plaintiff has neither paid the full $402 filing fee for this matter nor filed an application to
14   proceed in forma pauperis.
15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
16   action in this Court may apply to proceed in forma pauperis in order to file the civil action without
17   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit
18   all three of the following documents to the Court:
19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
20          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
22          (i.e. page 4 of this Court’s approved form), and
23          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
24          six-month period.
25          The Court will grant Plaintiff a one-time opportunity to file a fully complete application
26   to proceed in forma pauperis containing all three of the required documents, or in the alternative,
27   pay the full $402 filing fee for this action on or before July 6, 2021. Absent unusual circumstances,
28   the Court will not grant any further extensions of time.
1           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis with
2    all three required documents or pay the full $402 filing fee on or before July 6, 2021, this case
3    will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court when
4    Plaintiff is either able to acquire all three of the documents needed to file a fully complete
5    application to proceed in forma pauperis or pays the full $402 filing fee.
6           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
7    with the Court, under a new case number, when Plaintiff has all three documents needed to submit
8    with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
9    an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
10   July 6, 2021 to proceed with this case.
11          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
12   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
13   in forma pauperis with all three documents or pays the full $402 filing fee.
14   II.    CONCLUSION
15          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send Plaintiff
16   the approved form application to proceed in forma pauperis by an inmate, as well as the document
17   entitled information and instructions for filing an in forma pauperis application.
18          IT IS FURTHER ORDERED that on or before July 6, 2021, Plaintiff will either pay the
19   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative
20   fee) or file with the Court:
21          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
22          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
23          3),
24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
25          (i.e. page 4 of this Court’s approved form), and
26          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
27          six-month period.
28



                                                     -2-
1            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
2    proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
3    on or before July 6, 2021, this case will be subject to dismissal without prejudice for Plaintiff to
4    refile the case with the Court, under a new case number, when Plaintiff has all three documents
5    needed to file a complete application to proceed in forma pauperis or pays the full $402 filing fee.
6            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
7    No. 1-1, but will not file it at this time.
8            DATED: May 6, 2021.
9
                                                   _____________________________________
10                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
